HERRICK, J.
The respondent Mary C. Harris was joined with others as defendant. Her interests were not entirely the same as those of the other defendants. She appeared by her own attorney; she put in a separate answer, and upon the trial separate requests to find were proposed in her behalf, and found by the court, and the court awarded her costs. Upon those findings of the court she has entered up a judgment for costs, but has not written out and filed a formal decision embracing the findings of the court. While the course pursued is not good practice, still the facts and conclusions of law found by the court are made a part of the record, everything really essential is there, no injustice is done to the plaintiff by the procedure adopted, and I can see no reason why the judgment should be set aside. Let the order of the special term be affirmed, with $10 costs and printing and other disbursements. All concur.